Order entered October 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00356-CR

                          JASON DANIEL SEWELL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-82792-2013

                                         ORDER
       Appellant’s September 29, 2015 motion to extend the time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on October 6, 2015 is

DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE